Order entered September 18, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00624-CV

                         MELISSA BREWER, Appellant

                                         V.

                           COMPASS BANK, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-02438-2019

                                      ORDER

      Before the Court is appellant’s September 17, 2020 motion for an extension

of time to file her brief on the merits. In her motion, appellant explains that she is

trying to obtain counsel to assist her with this appeal. She requests a sixty-day

extension. We GRANT the motion and extend the time to November 16, 2020.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE